Per Curiam:
The plaintiff was assistant assessor of Union township, Berks *72county. For the triennial assessment, as returned and filed in the commissioner’s office by the assessor and his assistants, the plaintiff’s farm was valued at $5,801. Upon the trial below he swore that it was worth $23,000, and that the building of the railroad had damaged it to the extent of $10,555. These figures are certainly suggestive.
When confronted with the assessment, the plaintiff was permitted to testify, against objection, that he toot no part in the assessment of his own property. Without repeating the testimony, it was stated that neither of the three assessors participated in the assessment of his own property, but in each instance left it to the other two assessors. We do not think it was error to admit this evidence. See first assignment.
The defendant’s first point called upon the court to instruct the jury that, if the plaintiff had joined with the assessors in, or assented to, an assessment of the property at $5,301, he was estopped from asserting in this proceeding that the property was worth more than that sum. This instruction was refused by the court. See second assignment. We cannot say this refusal was error. It was evidence, and such evidence as should have had great weight with the jury, upon the question of values. It does not amount to an estoppel. The defendant company'was not misled; it did nothing upon the faith of the assessment, or by reason of it. We cannot assume that it had anything to do with the location of the road. Aside from this, the plaintiff was not concluded by what the other assessors did in regard to his property. It is at least possible they did not assess each other at a very high figure, but there is no evidence that this particular farm was assessed lower than other similar properties in the same neighborhood; and it is equally possible the plaintiff did not discover how exceedingly valuable his property was until a railroad had been located upon it.
Judgment affirmed.